UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit


                            No. 00-50311



                           GEORGE FARIAS,

                                               Plaintiff-Appellant,


                               VERSUS


  THE CENTER FOR HEALTH CARE SERVICES; RUBEN M. PENA; SONJA M.
     BAGGETT; JOHN A. CHILES; DOUGLAS HARLAN; GARY N. LOOPER;
   ROBERT VON ROSENBERG; MALCOLM R. HESTER; HARRIET M. HELMLE,

                                              Defendants-Appellees.



            Appeal from the United States District Court
                  For the Western District of Texas
                           SA-99-CV-362-EP

                           March 28, 2001

Before KING, Chief Judge, DAVIS and JONES, Circuit Judges.

PER CURIAM:*

      Based on our review of the record and consideration of the

briefs of the parties and argument of counsel, we are satisfied

that the district court correctly granted summary judgment in favor

of defendants.    Accordingly, the judgment of the district court is

affirmed.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.